 FORENTA, INC.Forenta,Inc.andUnited Textile Workers ofAmerica,AFL-CIO. Case 10-CA-6260.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn April 15, 1966, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, granting the General Counsel's Motionfor Summary Judgment on the grounds that thepleadings,exhibits,and certain documentaryevidence submitted by Respondent presented noissue of fact requiring a hearing, finding that theRespondent had engaged in and was engaging incertain unfair labor practices, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision and the entire record in this case, includingthe exceptions and brief, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.As more fully set forth in the Trial Examiner'sDecision, theUnion as part of its organizingcampaign sent the employees a union authorizationcard accompanied by, a letter stating: "No one inyour Company will ever see this card or know whohas signed it." Thereafter, Respondent responded ina letter cautioning employees not to be "deceived"by the Union's assertion, since "knowledge of whosigned union cards is ordinarily as secret as thecountry telephone party line ... " and noting that"in fact only a very few have signed." The TrialExaminer granted the General Counsel's Motion forSummary Judgment, finding that these statementsas to the lack of secrecy of union authorization cardsconveyed an implicit threat that employees whosigned such cards might anticipate employmentreprisals or discrimination from Respondent.In finding that this conduct violated Section 8(a)(1)of the Act, the Trial Examiner relied in part onHobartBrothersCompany iandSpartonManufacturing Company.2This case, however, isdistinguishable from both theHobartandSpartondecisions. For in those cases, the communication notonly informed the employees that the cards theysigned would not necessarily remain a secret fromthe employer, but in conjunction therewith implied641the possibility that harm might flow from disclosure,by adding: "Be careful about what you sign-don'tsign ANYTHING unless you KNOW what you aresigning andWHAT it might mean to you, yourfamily,oryourfellowemployees."Thecommunication in the instant case contains nolanguageofsimilar import.Absent languagesuggesting reprisal as inHobartandSparton,orother accompanying unfair labor practices-notpresent here-from which an implied threat ofreprisal may fairly be inferred, we are not preparedto find that the Respondent exceeded the privilegedarea of free speech by conveying to employees theinformation it did. Accordingly, the complaint hereinshall be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'150 NLRB 956, enforcement denied 372 F.2d 203 (C.A 6)2 150 NLRB 948, enforcement denied 355 F.2d 523 (C A 7).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECHARLESW.SCHNEIDER,TrialExaminer:Upon acharge and amended charge of unfair labor practices filedonSeptember 7, 1965, and on October 25, 1965,respectively,by UnitedTextileWorkers of America,AFL-CIO,the Union and Charging Party, against Forenta,Inc.,Morristown,Tennessee,the Respondent,and dulyserved, the Regional Director issued a complaint andnotice of hearing on December 8, 1965, and an amendmentto complaint on December 20, 1965.1 The complaint, asamended, alleged that the Respondent had committedunfair labor practices in violation of Section 8(a)(1) of theNational Labor RelationsAct, 29 U.S.C.A.141,et seq. OnDecember 13, 1965, the Respondent duly filed its answerin substance admitting the allegations of the complaintexcept those of a conclusory nature. The denied matter isset out more specificallyinfra.Under date of February 15, 1966,the General Counselfiled a Motion for Judgment on the Pleadings, on theground that the Respondent's answer admitted acts whichconstituted unfair labor practices. On March 16, 1966, Iissued an Order to Show Cause directing the parties toshow cause, if any, on or before March 30, 1966, as towhether or not the Motion for Summary Judgment shouldbe granted.On March 30, 1966,the Respondent filed a Response tothe Order to Show Cause, to which the General Counselfiled a reply, entitled Response,on April 7, 1966.The IssueOn May 4, 1965, the Respondent issued and distributedto its employees a letter, a copy of which is attached heretoand marked"Appendix A."'The amended complaint deleted one of thetwo allegations ofunfair labor practices alleged in theoriginal complaint.165 NLRB No. 74 642DECISIONSOF NATIONALThe sole incident of unfair labor practice alleged by theGeneral Counsel is contained in paragraph 8 of theamended complaint, in which it is stated that in the May 4letter the Respondent,... interferedwith, restrained and coerced itsemployees in the exercise of their rights guaranteed inSection 7 of the Act by ... Threatening its employeesthat their signing authorization cards for the Unionwould not be kept confidential.Paragraph 9 of the complaint alleges that this conduct oftheRespondent constituted unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the Act.The Respondent's answer admits all allegations of thecomplaint except paragraphs 8 and 9.The gist of the alleged unfair labor practice is in thefollowing excerpts from the letter of Mr. North:I have noted a copy of the letter from Everett Dean ofthe United Textile Union to Forenta employees.Everett Dean goes on to say that the card which he isasking employees to sign will be filed with theNational Labor Relations Board, and that "no one inyour Company will ever see this card or know whosigned it." Don't be deceived. If you have not alreadytown [sic] the card up-as I am sure most of youhave-read the language on it. The card doesn't sayanything about a National Labor Relations Boardelection. It is an application for membership in theUnion and appoints the Union your exclusive agent.This language would take away from you yourindividual right to discuss your problems withmanagement,and would place these rights in thehands of outside people. While it is no doubt true thatthe Union would never show me a copy of your card,Unions frequently show these cards to otheremployees and to other people all over town.Frequently Unions use these cards in support of arefusal to bargain charge, in which event the cards areput in evidence in the case and sometimes theemployees who signed them are required to get thestand and testify. Knowledge of who signed Unioncards is ordinarily as secret as the country telephoneparty line. But Mr. Dean doesn't care....Mr. Dean states that "many of your fellowworkers have signed these cards." Everett Deanknows that this is absolutely untrue. In fact, only avery few have signed.Additional EvidenceIn its Response to the Order to Show Cause theRespondent indicates its willingness to have the issuedisposed of upon the Motion for Judgment subject to thereceiptof certain documentary evidence. Thus theResponse states:The Respondent herein, Forenta, Inc., believes theMotion for Judgment on the Pleadings filed byCounsel for the General Counsel in this cause to begenerally well taken. It is, however, imperative that ifa hearing on the issues of this matter is to be2As the letter of Appeals Director Herman indicates, thatcharge was dismissed by the Regional Director and the Union'sLABOR RELATIONS BOARDcircumvented, all of the material facts be before theBoard as it considers, and resolves, the matter.Accordingly, and in order to complete the record onwhich the Board may go forward, Respondentrespectfully submits as attachments to the Responsethe following documents, each of which are attachedhereto and made a part hereof by reference:(1)Everett Dean letter of April 19, 1965 (markedExhibit "A" to this Response) which was mailed to allForenta employees on the date indicated.(2)Charge filed by Everett Dean, Southern Co-Director of United TextileWorkers of America,against Forenta on November 15, 1965, bearing caseNo. 10-CA-6368, (marked Exhibit "B" to thisResponse.)(3)Letter of Irving M. Herman, Director, Office ofAppeals, dated February 7, 1966, relating to case10-CA-6368, (marked Exhibit "C" to this Response.)Respondent respectfully Moves that, in the absenceof further responsive pleadings from Counsel for theGeneralCounsel, the attached documents beaccepted into evidence and considered as a part of therecord of this proceeding. Respondent further Movesthat, in the absence of further responsive pleadingsfrom the Counsel for the General Counsel, the recordreflect the fact that Everett Dean is, and at all timesmaterial hereto was, Southern Co-Director of thecharging party, United Textile Workers of America,AFL-CIO, and that in his capacity as agent of thecharging party, he mailed to all Forenta employeesthen employed a copy of Exhibit "A" hereto, and filedwith the National Labor Relations Board, on or aboutthe date shown, the charge in case 10-CA-6368(Exhibit "B" hereto).In the absence of the Trial Examiner's favorableruling on the above motions, Respondent requests ahearing in this cause so as to be able to introduceevidence consistent with that here tendered.In the General Counsel's reply, entitled Response, tothe Respondent's Response to the Order to Show Cause,the General Counsel admits the factual authenticity of theevidence offered by the Respondent, but objects to thereceipt in evidence of such matter on the ground that it isimmaterial.Everett Dean is clearly anagentof the Charging Union.His letter of April 19, 1965, is the letter which provokedNorth's statements of May 4. The charge in Case10-CA-6368, dated November 15, 1965, and AppealsDirectorHerman's letter, dated February 7, 1966,establishes that the Union ultimately filed a refusal-to-bargain charge-a possibility suggested in North's letteras one to be reckoned with by the employees.2 These factsare thus relevant to the statements alleged as unfair laborpractices and relevant to the Respondent's defense. Thedocuments are therefore admitted into evidence and areattached hereto as Appendixes B and D, respectively[Appendix C omitted from publication].RULING ON THE MOTIONFOR SUMMARYJUDGMENTThe basis for the General Counsel's Motion forSummary Judgment is that the May 4, 1965, letter ofGeneral Manager North to the Respondent's employees isappeal denied on the ground,Interaha,that there wasinsufficient evidence of the Union's majority FORENTA, INC.legally indistinguishable from the letters and speechesfound by the Board to constitute 8(a)(1) violations in thecases ofSparton Mfg. Co.,150 NLRB 948, enforcementdenied 355 F.2d 523, andHobart Brothers Co.,150 NLRB956 (Board's petition for enforcement pending in SixthCircuit Court). Though denied enforcement, the Board'sdecision in theSpartoncase, if applicable, is binding.'InSpartona speech by the employer's general managertoemployees during the course of a union organizingcampaign contained the following statement at 951:2.They [the union organizers] may ask you to signa union card saying that it is only for a unionrepresentative or a representative of the N.L.R.B.This is not necessarily the truth, in some instancesthe signed card is used by the union in an attempt toprove to the company that the union really has amajority.The union may get these cards from you then showthem to the company in order to force recognitionwithout an election. Be careful about what yousign-don't sign anything unless you know what youare signing and what it might mean to you, yourfamily, or your fellow employees.In finding this statement to be violative of Section 8(a)(1)of the Act the Trial Examiner in theSpartoncase said thefollowing at 952:Etherington'swritten prepared speech as readreveals in the first numbered paragraph 1 that theemployees should know that the signing of unioncards could mean the selection of an exclusivebargaining representative without the right of a voteand that the employees should be wary of statementsthat the union card only asked for a vote so thatemployeescouldhaveachoice.Under suchcircumstances, the Respondent's statement in thefirst paragraph number 2 was calculated to convey tothe employees that the signing of union cards wouldnot necessarily be only for the NLRB or a unionrepresentative, that the employer might learn of theirhaving signed such cards, and that reprisals wouldoccur. Other statements in the speech concerning theemployees' jobs and job opportunity convey that thereprisalswould relate to the employees' jobs. I,therefore,conclude and find that Etherington'sspeech on January 8, 1964, constituted a threat to theemployees that the signing of union authorizationcards would cause their discharge. Such a threatconstitutesconduct violative of Section 8(a)(1) of theAct.The Trial Examiner further found the statement notprivileged by Section 8(c) of the Act.The Trial Examiner's findings and conclusions inSpartonwere adopted by the Board.In theHobart Brotherscase a letter of the Union toemployees during an organizational campaign stated, inpart at 961:It is necessary that we have sufficient number ofthese [signed cards] to assure the board you areinterested in a Union. You can rest assured that thesecards will be handled with the strictest confidence,9The Board has said.it is not for a Trial Examiner to speculate as to whatcourse the Board should follow where a circuit court hasexpressed disagreement with its views On the contrary, itremains the Trial Examiner's duty to apply established Boardprecedent which the Board or the Supreme Court has not643and your employer or foreman will have no knowledgeof it.Shortly thereafter the employer in theHobartcase maileda letter to his employees in response to the Union'scommunication. The employer's letter stated, in part at962:Don't be fooledinto signing misleadingcards thatare mailed in secrecy.It is saidthat when you signsuch a card, no one other than a Union Representativeor a representative of the National Labor RelationsBoard will ever see this card. This is not the truth. Inmany instances the signed card is disclosed to theCompany by the union, the NLRB, or both of them.Be careful about what you sign-don't signANYTHING unless you KNOW what you are signingand what it might mean to you, your family, or yourfellow employees.The Trial Examiner in theHobartcase found that thisportion of the letter constituted threats of reprisal andwere not privileged expressions of view, argument, oropinionprotected by Section 8(c) of the Act. The TrialExaminer said at 964:The Respondent, in my opinion, could havelegitimately pointed out to employees that the signedunion cards could result in the establishment of theUnion as exclusive bargaining representative withoutthe benefit of an election wherein the employeescould vote. The Respondent could have pointed outthe seriousness of signing union cards in that respect.In this case, however, the Respondent's message wasunqualifiedly to the effect that the card would not besecret or confidential. Under such circumstances thestatement of Respondent in the last paragraph of itsJanuary 3, 1964, letter set out above, in my opinion,was reasonably calculated to convey to the employeesthat their signing of union cards would not be keptsecret or confidential, that the Respondent probablywould acquire knowledge of their signing cards, andthatRespondent wouldengage inreprisals againstthem if they signed union cards. Such a threatconstitutes a violation of Section 8(a)(1) of the Act.In neither theSpartonnor theHobartcase were any otherunfair labor practices found by the Trial Examiner or theBoard to have been committed.In an earliercase,Armstrong Tire and Rubber Co.,119NLRB 382, 390, 398, the Trial Examiner, affirmed by theBoard, dismisseda contention-inter alma-that theemployer there engaged in interference, restraint, andcoercion of employees by the following statement in aletter to them:In 1953 a lot of our men made the mistake of signingunion cardsAnd don't think the union will keep your card secret.Back in 1953 the organizers told the men that theircards would be kept secret and next thing the signersknew the cards were in evidence in a Labor BoardHearing.reversedOnly by such recognition of the legal authority ofBoard precedent, will a uniform and orderly administration ofa nationalact, such as the National Labor Relations Act, beachieved[Iowa BeefPackers,Inc, Union, AFL-CIO(ThePrudential Insurance Company of America), 119 NLRB 768,773 1 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD*THINK CAREFULLY-DON'T MAKE A MISTAKE.The Trial Examiner in theArmstrongcase found that theemployer's letter constituted a privileged expression ofview, argument,or opinion protected by Section 8(c) of theAct. In theSpartoncase(fn. 3) and in theHobartcase(fn. 11)the Trial Examiner found theArmstrongcase to befactually distinguishable on the ground that the totalcontext of theArmstrongletter did not convey a threat ofreprisal if the Company learned of the signing of unioncards.In all aspects material here, the instant case appearscontrolled by the Board decisions in theSpartonandHobartcases. Though there are differences, they do notseem to affect the applicable principle.Thus, in theHobartcase the Trial Examiner discredited testimony bythe company official responsible for the statements thereinvolved, that he had not threatened employees withreprisals. And inSpartonthe Trial Examiner discreditedtestimony by the author of the statements that he did notendeavor to give the impression that signing of union cardsmeant dismissal or discharge or would jeopardize the jobsof those who signed. Where language or conduct areequivocal,reasonable and credible evidence of specificintentmay bear on interpretation.However, where, ashere, the language or conduct are unambigous,motive isgenerally immaterial.4Another item of difference between the instant and thedecided cases is that inSpartonandHobarttheemployers'statements suggested that the cards might besubmitted to the employer by the union or the Board,whereas in the instantcase Mr. North's letter states that,.. it is no doubt true that the Union would never showme a copy of your card...."Since the implication ofMr. North's full statement is that the Respondent wouldnevertheless become aware of the names of the cardsigners by some means, this distinction between this caseandSpartonandHobartdoes not appear to be substantial.It is to be noted that the Respondent does not seek todistinguish theSpartonandHobartcases on the groundthat they involved discredited testimony as to conduct orintent, or that Mr. North did not expect the signed cards tobe shown directly to him by the Union.Indeed, the Respondent does not seek in any way todistinguish theSpartonandHobartcases.The basicdefense of the Respondent is that the statements ofMr. North areexpressions of view, argument, or opinionprotected by Section 8(c) of the Act-a contention rejected'iy theBoard in those cases. As we have seen in theSpartoncase (fn. 3) and in theHobartcase (at 964)Section 8(c) was found to be inapplicable to this type ofstatement.Several contentions urged here by the Respondent werenot expressly raisedin SpartonandHobart.Thus theRespondent contends that Mr. North's declaration as towhat the Union would do with the cards could not be athreat here,since it was not within the Respondent'spower to carry out; and at most could be no more than aprediction as to what another person would do. In addition,the Respondent states that the letter truthfully rebuts a4 "It is well settled that the test of interference,restraint, andcoercion under Section 8(a)(1) of the Act does not turn on theemployer'smotive or on whether the coercion succeeded orfailedThe test is whether the employer engaged in conductfalse assurance by the Union concerning the secrecy of thecards, and that in view of the uses to which cards can beand have been put, unions should not be allowed tomislead employees in securing designations.It is evident from the filing of the Union's later charge ofrefusal to bargain, that the assurance contained inEverett Dean's letter to employees to the effect that,"Noone in yourCompany willever see this card or know whohas signed,"isof little value. For, as the Respondentcorrectlypoints out,if complaint has issued on that chargeand hearing held, the cards_must inevitably have beenoffered in evidence if the Respondent contested theUnion'smajority.Thatthis is a contingency forseeable byexperienced union officials is scarcely debatable.And thatan employer has the right to correct in a noncoercivemanner a relevantfalsity orerror in union campaignpledges is also clear.We turn to those issues.What makes the Respondent's statements coercive hereis not the threat of what the Union may do, but the implicitthreat as to what the Respondent may do. Thus, ManagerNorth's statement denying the truth of the Union'sassurances,begins with the same basic assumption as theUnion-that employees will not want the Respondent toknow that they have signed cards. The basis for thisassumption can be nothingbut fear bythe employees thattheRespondentmay engage in reprisals.Instead ofallaying this fear, Manager North's statement capitalizedon it by informing the employees that the knowledge thatthey had signed the card would not be kept confidential.That theRespondent deemed itself well informed as towho signed and who did not is underscored by the laterstatement in North's letter that"only a very few hadsigned"union cards-an avowal of knowledge which, inthe circumstances,the employees would scarcely findreassuring.Nowhere in North's statement is there anyassurance to the employees that no reprisals would bevisited on employees if they did sign a card.Thus the veryemployee concern which Dean's letter sought, withregrettable lack of candor,to allay, the Respondent's replysought to heighten in order to discourage the signing ofcards. In these circumstances, absent the Respondent'sassurances that the signing of a card would not affectemployment,North's letter could reasonably be viewed byemployees as a threat.Itwas thus an obvious deterrent tounion affiliation.Unquestionablyuntruthsinorganizingcampaignarguments, whether the unions or the employers,shouldbe exposed; but such a desirable end must not provide theoccasion or the vehicle for the exercise of coerciverebuttal.Here a simple and genuine assurance by theRespondent that it would not impose reprisals ordiscriminate against employees for signing union cardswould have removed any reasonable doubt in the minds ofemployees as to the Respondent's position. In the light ofthe importancewhichtheRespondent'scommentindicates it attached to the matter of confidentiality of thecards, I deem the absence of such assurances thesignificantand determining factor in evaluating theprobable coercive impact on the employees of Mr. North'sstatement. I therefore find that North's letter contained animplicit threat that employees who signed union cardswhich,itmay reasonably be said,tends to interfere with the freeexerciseof employeerights underthe Act"American FreightwayCo ,124 NLRB 146, 147 SeealsoIllinoisTool Works,153 F 2d811 (C A7), The Red Rock Co,84 NLRB 521, 525 FORENTA, INC.645might anticipate employment reprisals or discriminationfrom the Respondent.Upon the basis of the entire record I hereby make thefollowing additional:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTForenta, Inc., is, and has been at all times materialherein, a Tennessee corporation with an office and placeof business at Morristown, Tennessee, where it is engagedin the manufacture and sale of drycleaning and washingmachine equipment.During the past calendar year, which is representativeof all times material herein, the Respondent sold andshipped products valued in excess of $50,000 directly tocustomers located outside the State of Tennessee.Respondent is, and has been at all times materialherein, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL-CIO, is, andhas been at all times material herein,a labor organizationwithin themeaning ofSection 2(5) of the Act.CONCLUSIONS OF LAW1.United Textile Workers ofAmerica,AFL-CIO, is alabor organization within the meaning of Section2(5) of theAct.2.Forenta,Inc.,Morristown,Tennessee,is engaged incommerce within the meaning of Section 2(6) and(7) of theAct.3.By threatening its employees with reprisals ordiscriminationinemploymentforsigningunionauthorization cards the Respondent has interfered with,restrained,and coerced its employees in the exercise oftheir rights guaranteed in Section7 of the Act, inviolationof Section 8(a)(1) ofthe Act.4.The aforesaidunfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]APPENDIX AMay 4,1965To ALL FORENTA EMPLOYEES:I have noted a copy of the letter from Everett Dean ofthe United Textile Union to Forenta employees. WhileI am sure that our employees will not be taken in bythe kind of malarky Mr. Dean hasin hisletter, hemakes such interesting statements that I feelobligated to comment on them.III.THE UNFAIRLABOR PRACTICESOn or about May 4, 1965, the Respondent, by its generalmanagerand supervisor,William L. North, issued anddistributed a letter to its employees, a copy of which isattached hereto, in which the Respondent informed itsemployeesinteralia,that their signing authorization cardsfor the Union would not be kept confidential.In the circumstances of this statement, and for thereasons previously indicated above, the Respondent'sactionconstituted a threat of reprisals or discrimination inemploymentagainstemployees for union activity. By suchconduct the Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, and violated Section 8(a)(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:Mr. Dean starts out his letter by asking Forentaemployeesto sign"the enclosed cardand return it inthe postage free envelope." (For a five centpostagestamp, Everett Dean believes that he can buy yourbirthright, and bribe you intobecominga member ofhis Union! It's an insultto theintelligenceof Forentaemployees.)Everett Dean goes on to say that the card which he isasking employees to sign will be filed with theNational Labor Relations Board, and that "no one inyour Company will ever see this card or know whosigned it." Don't be deceived. If you have not alreadytown [sic] the card up-as I am suremost of youhave-read the languageon it.The card doesn't sayanything about a National Labor Relations Boardelection. It isan application for membership in theUnion and appoints the Union yourexclusive agent.Thislanguagewould take away from you yourindividual right to discuss your problems withmanagement,and would place these rights in thehands of outside people. Whileit isno doubt true thatthe Union would never show me a copy of your card,Unions frequently show these cards to otheremployees and to other people all over town.Frequently Unions use these cards in support of arefusal to bargain charge, in which event the cards areput inevidence in the case and sometimes theemployees who signed them are required to get on thestandand testify. Knowledge of who signed Unioncards is ordinarily as secret as the country telephoneparty line. But Mr. Dean doesn't care.In the next paragraph of the letter Mr.Dean statesthat "Many of your fellow workers have signed thesecards." Everett Dean knows that this is absolutely299-352 0-70-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntrue. In fact, only a very few have signed.Beforeyou take his word for it,make him show you the cards.It is an old trick to tell employees that the Union"needs a few more" and that many have signed.Frequently theystarttheir organizing campaigns thatway. But these Union people are used to falsehoodsand misrepresentations and to them it is as natural asbreathing.The restofMr.Dean's letter relates to your wagesand working conditions and job security.You are allaware that Forenta has done everything within itspower to improve the position of its employees. Andthe job security for honest employees who do theirwork is better here than any other place in town. Wehave provided constant employement[sic]andconsiderable overtime.As you know,no Union canrequire this or any other Company to give higherwages than it is able or willing to give or to continuethe employment of employeeswho donot properlyperform their work.(Ihave just receiveda copy ofthe Union hand billpassed out on April23. The Unionstatements in thisare just as misleading and false as in the letter I havejust referred to. In the first place, the Union talksabout the conditions that "will exist"under thecontract.There is no contract and the Union can notforce the Company to agree to anything they aretalking about.Who do they thinkthey are fooling? Inthe second place,theytalk about the things theCompany "can do" without a contract,such ascutting wages...at any time.As you know, thisCompany has never cut wages-it has only increasedthem.How dishonest can the Union get? If you haveread this hand bill,I am sure that you can notice all ofthe statements made that are not appropriate to ourworking conditions and this you can expect when theyaremade by an outsiderwho reallydoes notunderstand us or our problems).Ihave great confidence in Forenta employees. Weknow that the kind of propaganda Mr. Deandistributes is not going to be accepted here inForenta.We shall legallyfightMr. Dean's organizingactivities-and those of his henchmen andsupporters-tothe fullest extent. In this, I know thatyou are with me.Dear Forenta Worker:We take this means of asking you to join with otherworkers in yourplantin the United Textile Workers ofAmerica, bysigning the enclosed cardandreturning itin the postage free envelope.This card is filed with the National LaborRelationsBoard along withour requestfor them to hold anelection.No one in your Company willever see thiscard or know who has signed.Many of your fellow workers have signed thesecards.We need a few more in order to get a secretballot election.Theelection willbe held by the U. S.Government.Most of you know that your fellow employees atEnka havea contract with their Company through theUnited TextileWorkers of America,and thattheirwagesandworking conditionshave improved a lotsince they got their Union. Moreimportantto them isthe fact that they havejob security,layoff and recallmust be by seniority,and no onecan bedischargedwithout justifiable cause.The officers and members of Local No. 815 in theEnka Plant stand readyto assistyou in any way theycan,both to form your Unionand toget a contract.You can help secureyour own and your family'sfuturebysigning thecard, and byvoting and workingfor the Union.Sincerely,/s/ Everett DeanEverett DeanSouthern Co-DirectorAPPENDIX DNATIONAL LABOR RELATIONS BOARDOFFICE OF THE GENERALCOUNSELWashington,D.C. 20570February 7, 1966Re: Forenta, Inc.Case No. 10-CA-6368Verytruly yours,FORENTA/s/William L. NorthWilliam L. NorthGeneral ManagerAPPENDIX BUNITED TEXTILEWORKERSOF AMERICA121-1/2 Spring StreetJOHNSONCITY,TENNESSEEApril 19,1965Mr. Everett F. DeanSouthern Co-DirectorUnited Textile Workers of America,AFL-CIO121-1/2 Spring StreetJohnson City, Tennessee 37602Dear Mr. Dean:Your appeal from the Regional Director's refusal toissue complaint in the captioned case, chargingviolationsunder Section 8 of the National LaborRelationsAct, has been duly considered.The appeal is denied. Under all the circumstances,the evidence was deemed insufficient to sustain theburden of establishing that the Union represented a FORENTA, INC.majority of the Company's employees on October 20when it demanded recognition.Further,in view ofSmith's absenteeism in 1964 and 1965, including a 35-day absence immediately preceding his discharge,afterhaving been warned a month previouslyconcerning his poor attendance record,insufficientbasis existed for a finding that Smith's discharge wasattributable to his participation in unionor otherprotected activities.Accordingly,and since it did notappear that the November speech of Plant ManagerNorth exceeded the bounds of Section 8(c) of the Act,further proceedings were unwarranted.Verytruly yours,Arnold OrdmanGeneral Counsel647By/s/Irving M. HermanIrving M. Herman- -Director,Office ofAppealscc: Director, 10th RegionHarold Humphrey,Esq., Maclellan Building